Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 17/361,602 filed on June 29, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-4 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (USPGPub 20200169281) in view of Fathollahi et al (USPGpub 20140315603).

	

    PNG
    media_image1.png
    629
    384
    media_image1.png
    Greyscale

Prior Art: Lee
Regarding claim 1, Lee discloses a device (such as cell phone) comprising: a case (100) including a first indent (front casing as shown in fig 1) configured to secure an electronic device (cell phone) , the first indent in a first side (front) of the case (as shown in figs 1-3 and abstract discloses a casing for a cell phone), a second indent (120) in a second side (backside) of the case opposite the first side, and a securing device (using 30) in the second indent; and a sensor device (200) including an outer casing (housing of 200) configured to slide in the first direction in the second indent (such as up and down) and be at least partially prevented from exiting the second indent by the securing device, and a sensor at least partially in the outer casing (abstract discloses many vertical and horizontal movement and par 24 discloses stopping a movement. Therefore partially in the casing). Lee does not fully disclose the second indent extending from a first edge of the case in a first direction such that second indent is open at the first edge of the case.
However, Fathollahi discloses the second indent (250) extending from a first edge (as shown at arrow 201 as shown in fig 2) of the case in a first direction (horizontal from left to right) such that second indent is open at the first edge of the case (see figs 1-4 where the slot where circuitry are placed into is open on the side of the case). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Lee in view of Fathollahi in order to easily remove and place the sensor back into the housing). 

Regarding claim 2, Lee discloses wherein the case further includes an extension system that allows the sensor device to slide to a position at least partially extended out of the second indent while being secured to the case (as shown in fig 19 extending 720 while being secured).

Regarding claim 3, Lee discloses wherein the extension system is configured to allow the sensor device to slide completely out of the second indent (see figs 1-5 where releasing 30 as a guide to take out the indent). 

Regarding claim 4, Lee discloses wherein the securing device is an extension into the second indent configured to secure the sensor device at least partially in the second indent (see figs 1-5 where using 30 to extend and partially secure the sensor). 

Regarding claim 11, Lee discloses wherein a top surface of the case on the second side is about level with a top surface of the sensor device when the sensor device is secured in the second indent (as shown in figs 1-9 as about level with the top surface of the first and second side). 

Regarding claim 12, Lee discloses a device (such as cell phone) comprising: a case (100) including a first indent (front casing as shown in fig 1) configured to secure an electronic device (cell phone), the first indent in a first side (front) of the case (as shown in figs 1-3 and abstract discloses a casing for a cell phone), and a second indent (120) in a second side (backside) of the case opposite the first side,  the second indent having sides extending in the first direction such that the second indent forms a slot (as shown in figs 1-5 as an indent); and a sensor device (200) including an outer casing (housing of 200) configured to slide in the first direction in the second indent and be secured at least partially in the second indent, and a sensor at least partially in the outer casing (abstract discloses many vertical and horizontal movement and par 24 discloses stopping a movement. Therefore partially in the casing). Lee does not fully disclose the second indent extending from a first edge of the case in a first direction such that second indent is open at the first edge of the case 
However, Fathollahi discloses the second indent (250) extending from a first edge (as shown at arrow 201 as shown in fig 2) of the case in a first direction (horizontal from left to right) such that second indent is open at the first edge of the case (see figs 1-4 where the slot where circuitry are placed into is open on the side of the case). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Lee in view of Fathollahi in order to easily remove and place the sensor back into the housing). 

Regarding claim 13, Lee discloses wherein the case further includes an extension system that allows the sensor device to slide to a position at least partially extended out of the second indent while being secured to the case (as shown in fig 19 extending 720 while being secured).

Regarding claim 14, Lee discloses wherein the extension system is configured to allow the sensor device to slide completely out of the second indent (see figs 1-5 where releasing 30 as a guide to take out the indent). 

Regarding claim 15, Lee discloses wherein the securing device is an extension into the second indent configured to secure the sensor device at least partially in the second indent (see figs 1-5 where using 30 to extend and partially secure the sensor). 

Claims 5, 6,16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (USPGPub 20200169281) in view of Fathollahi et al (USPGpub 20140315603) in further view of Park et al (USPGPub 20050287959). 

Regarding claim 5, Lee in view of Fathollahi does not fully disclose wherein the sensor device is configured to detect a magnetic field.
However, Park discloses wherein the sensor device is configured to detect a magnetic field (par 13 discloses having magnetic sensors and the housing). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Lee in view of Fathollahi in further view of Park in order to detect magnetic fields around the device.

Regarding claim 6, Lee in view of Fathollahi does not fully disclose wherein the sensor device further includes an indicator which is configured to indicate if a magnetic field is detected.
However, Park discloses wherein the sensor device further includes an indicator which is configured to indicate if a magnetic field is detected (par 4 discloses generating open/close signals based on sensing. Therefore is an indicator). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Lee in view of Fathollahi in further view of Park in order to detect magnetic fields around the device.

Regarding claim 16, Lee in view of Fathollahi does not fully disclose wherein the sensor device is configured to detect a magnetic field.
However, Park discloses wherein the sensor device is configured to detect a magnetic field (par 13 discloses having magnetic sensors and the housing). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Lee in view of Fathollahi in further view of Park in order to detect magnetic fields around the device.

Regarding claim 17, Lee in view of Fathollahi does not fully disclose wherein the sensor device further includes an indicator which is configured to indicate if a magnetic field is detected.
However, Park discloses wherein the sensor device further includes an indicator which is configured to indicate if a magnetic field is detected (par 4 discloses generating open/close signals based on sensing. Therefore is an indicator). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Lee in view of Fathollahi in further view of Park in order to detect magnetic fields around the device.


Claims 7,8,18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (USPGPub 20200169281) in view of Fathollahi et al (USPGpub 20140315603) in further view of Choi et al (USPGPub 20210159585). 

Regarding claim 7, Lee in view of Fathollahi does not fully disclose wherein the sensor includes an antenna.
However, Choi discloses wherein the sensor includes an antenna (par 177 discloses antenna provide on the housing of the mobile terminals). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Lee in view of Fathollahi in further view of Choi in order to be able to transmit signals to and from other devices.

Regarding claim 8, Lee in view of Fathollahi does not fully disclose wherein the antenna has a coil shape.
However, Choi discloses wherein the antenna has a coil shape (pars 20-25 discloses antenna having a coil shape). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Lee in view of Fathollahi in further view of Choi in order to be able to transmit signals to and from other devices.

Regarding claim 18, Lee in view of Fathollahi does not fully disclose wherein the sensor includes an antenna.
However, Choi discloses wherein the sensor includes an antenna (par 177 discloses antenna provide on the housing of the mobile terminals). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Lee in view of Fathollahi in further view of Choi in order to be able to transmit signals to and from other devices.

Regarding claim 19, Lee in view of Fathollahi does not fully disclose wherein the antenna has a coil shape.
However, Choi discloses wherein the antenna has a coil shape (pars 20-25 discloses antenna having a coil shape). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Lee in view of Fathollahi in further view of Choi in order to be able to transmit signals to and from other devices.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (USPGPub 20200169281) in view of Fathollahi et al (USPGPub 20140315603) in further view of Luo et al (USPGPub 20190386697).

Regarding claim 10, Lee in view of Fathollahi does not fully disclose wherein the case includes an insulating material between the first indent and the second indent such that the first indent and the second indent are completely separate.
However, Luo discloses wherein the case includes an insulating material between the first indent and the second indent such that the first indent and the second indent are completely separate (par 44 discloses insulating portions. Therefore both are completely separate). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Lee in view of Fathollahi in further view of Luo in order to not interfere with measurements.

Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 9 and 20, the prior art of record taken alone or in combination fail to teach or suggest a device comprising: wherein the case further includes an extension system that allows the sensor device to slide to a position where the antenna is at least partially extended out of the second indent with the sensor device being secured to the case in combination with the other limitations of the claim.

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gibson et al (USPGPub 20070063856): discloses a mobile device with a sensor at the end of the case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868